DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Nicole Fortuné on January 11, 2022.

5. (Currently Amended) The method according to claim 16, wherein the determining of the level of histone 3 acetylation relative to the level of histone 3 
1) isolating chromatin from a candidate cell clone/cell line, 
2) treating a first aliquot of the chromatin with a histone 3 acetylation specific antibody to form a first antibody-chromatin precipitate, and treating a second aliquot of the chromatin with a histone 3 specific antibody to form a second antibody-chromatin precipitate, 
3) amplifying genomic DNA from a third non-treated aliquot of the chromatin and from the first treated aliquot and from the second treated aliquot with real time quantitative PCR, and 


 	9. (Currently Amended) The method according to claim 16, wherein the level of histone 3 acetylation relative to the level of histone 3 

  	16. (Currently Amended) A method for the production of a polypeptide comprising the following steps: Page 4 of 10Application No. 15/311,460Docket No. P32137-US 
 	a) selecting a cell clone/cell line from cells that comprise a nucleic acid comprising a structural gene encoding a polypeptide operably linked to a promoter nucleic acid that has the nucleic acid sequence of SEQ ID NO: 01, comprising the following steps: 
 		(i) determining a ratio of the level of histone 3 acetylation relative to the level of histone 3 
 		(ii) determining a methylation frequency of the CpG-site at position 425 of SEQ ID NO: 01, and 
 		(iii) selecting a cell clone/cell line that has the ratio as determined in step (i) of more than 0.5 and that has the methylation frequency as determined in step (ii) of less than 5 %, 
 	b) cultivating the selected cell clone/cell line, wherein the selected cell clone/cell line has a smaller reduction in specific production rate over a period of 60 generations than that of 
 	c) recovering the polypeptide from the cultivation medium and/or the cell clone/cell line and thereby producing the polypeptide.  

 	18. (Currently Amended) The method according to claim 16, wherein 
 	in step (i), the ratio is an average of the level of histone 3 acetylation relative to the level of histone 3 is determined for at least 10 cells obtained from culturing a candidate cell clone/cell line, and 
 	in step (ii), the methylation frequency is an average methylation frequency of the CpG-site at position 425 of SEQ ID NO: 01, is determined for at least 10 cells obtained from culturing the candidate cell clone/cell line.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a method for producing a polypeptide by selecting a cell clone or cell line where the cells comprise a nucleic acid comprising a structural gene encoding a polypeptide operably linked to a promoter having the sequence of SEQ ID NO: 01.  The method includes determination of a ratio of histone 3 acetylation relative to the level of histone 3; determination of methylation frequency of the CpG at position 425 of SEQ ID NO: 01.  A cell having an H3ac/H3 ratio of greater than 0.5 and a methylation frequency of less than 5% is selected and cultivated so that the polypeptide is expressed and recovered.  The selected cell has a smaller production reduction over 60 generations that cells selected only for the methylation frequency of less than 5%.

The Information Disclosure Statement filed October 20, 2021 has been considered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636